DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 29 recites “An apparatus for wireless communication, comprising: means for operating in a control mode; means for receiving, from a network node, a control message …; and means for transmitting, to the network node, an uplink transmission …”
Claim 30 recites “An apparatus for wireless communication, comprising: means for transmitting, to a user equipment (UE), a control message …; and means for receiving, from the UE, an uplink transmission … ”
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: FIG. 3, UE 115-b describes the apparatus in claim 29, and Serving Network Node 105-b describes the apparatus in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 13-17 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP2020519140 (JP 2020519140 A).
For claim 1, JP2020519140 discloses a method for wireless communication at a user equipment, comprising: 
operating in a control mode (p22, 2nd para “… the wireless device can receive one or more messages that include configuration parameters for one or more cells. In one example, the one or more messages can include one or more radio resource control (RRC) messages”, note that RRC messages are exchanges in a control mode); 
receiving, from a network node, a control message comprising an uplink grant associated with a duration (p22, 2nd para “… t the wireless device can receive one or more messages that include configuration parameters for one or more cells. In one example, the one or more messages can include one or more radio resource control (RRC) messages … the wireless device can receive an uplink grant for a cell that includes transmission parameters for one or more transport blocks (TBs) (eg, downlink control information including/indicating the uplink grant ( DCI) by receiving). In one example, transmission parameters may include transport block size, power control, radio resource allocation parameters, TTI/numerology, and/or one or more TTI/numerology, MIMO parameters, and so on. The wireless device may construct one or more TBs using the transmission parameters indicated in the uplink grant”; note that a cell suggests a network node); and 
transmitting, to the network node, an uplink transmission in accordance with the uplink grant while operating in the control mode (p22, 2nd para “… The wireless device may transmit one or more TBs that use the radio resources indicated by the uplink grant.”).
For claim 13, JP2020519140 discloses a method for wireless communication at a network node, comprising: 
transmitting, to a user equipment (UE), a control message while the UE is in a control mode, the control message comprising an uplink grant associated with a duration (p22, 2nd para “…the wireless device can receive one or more messages that include configuration parameters for one or more cells … the wireless device can receive an uplink grant for a cell that includes transmission parameters for one or more transport blocks (TBs) (eg, downlink control information including/indicating the uplink grant ( DCI) by receiving). In one example, transmission parameters may include transport block size, power control, radio resource allocation parameters, TTI/numerology, and/or one or more TTI/numerology, MIMO parameters, and so on. The wireless device may construct one or more TBs using the transmission parameters indicated in the uplink grant”; note that a cell suggests a network node/base station); and 
receiving, from the UE, an uplink transmission in accordance with the uplink grant associated with the duration while the UE is in the control mode (p22, 2nd para “… The wireless device may transmit one or more TBs that use the radio resources indicated by the uplink grant.”).
Claim 29 is reject because it is the corresponding apparatus that performs the method of claim 1 and has the same subject matter. 
Claim 30 is reject because it is the corresponding apparatus that performs the method of claim 13 and has the same subject matter.
As to claims 2 and 14, JP2020519140 discloses claims 1 and 13, and further discloses: wherein the control message is encrypted based at least in part on a security key (p9, 1st para “PSCell may be SCG modified. (E.g., using security key change and RACH procedure)”).  
As to claims 3 and 15, JP2020519140 discloses claims 1 and 13, and further discloses wherein the duration relates to an expiration timer (p12, 2nd para “once started, the timer is activating until stopped or expired”, and (claim 13 only) wherein transmitting, to the network node, the uplink transmission comprises: transmitting, to the network node, the uplink transmission in accordance with the uplink grant before the expiration timer lapses (p19, 3rd para “…In one example, the value of the one or more timers may be configured by one or more configuration messages (eg, RRC)” in view of TTI of p22, 2nd para). 
As to claims 4 and 16, JP2020519140 discloses claims 1 and 13, and further discloses: transmitting, to the network node, a second uplink transmission comprising a buffer status report, wherein the second uplink transmission occurs before the uplink transmission (p22, 3rd para “… the configuration parameters may include parameters for multi-bit SR. In one example, the first value of multi-bit SR may indicate that multi-bit SR is a request for at least one uplink grant for at least one first TTI/numerology, and The second value may indicate that the multi-bit SR is a request for at least one uplink grant for at least one second TTI/numerology. In one example, the one or more first events are due to the data being made available to at least one first logical channel being mapped to at least one first TTI/numerology. It may include a first buffer status report (BSR) corresponding to the first SR triggered. In one example, the one or more second events are due to the data being made available to at least one second logical channel being mapped to at least one second TTI/numerology. It may include a second buffer status report (BSR) corresponding to the triggered second SR”). 
As to claims 5 and 17, JP2020519140 discloses claims 1 and 13, and further discloses wherein the uplink grant is based at least in part on the buffer status report, a network configuration, or a combination thereof (p22, 2nd para from bottom “the configuration parameters may include parameters for multi-bit SR. In one example, the first value of multi-bit SR may indicate that multi-bit SR is a request for at least one uplink grant for at least one first TTI/numerology, and The second value may indicate that the multi-bit SR is a request for at least one uplink grant for at least one second TTI/numerology. In one example, the one or more first events are due to the data being made available to at least one first logical channel being mapped to at least one first TTI/numerology. It may include a first buffer status report (BSR) corresponding to the first SR triggered. In one example, the one or more second events are due to the data being made available to at least one second logical channel being mapped to at least one second TTI/numerology. It may include a second buffer status report (BSR) corresponding to the triggered second SR”). 
As to claim 8, JP2020519140 discloses claim 2, and further discloses: determining a security key shared between the UE and the network node based at least in part on the control message; and encrypting the uplink transmission using the security key shared between the UE and the network node p9, 1st para “PSCell may be SCG modified. (E.g., using security key change and RACH procedure)”; note that RACH procedure is conducted between UE and the network node). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 9, 11-12, 18-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over JP2020519140 (JP 2020519140 A) in view of Kim (WO 2018174489 A1).
As to claims 6 and 21, JP2020519140 discloses claims 1 and 13, and further discloses: transmitting, to the network node, a second uplink transmission comprising a buffer status report using RLC protocol or a combination thereof (p22, 3rd para “… In one example, the one or more second events are due to the data being made available to at least one second logical channel being mapped to at least one second TTI/numerology. It may include a second buffer status report (BSR) corresponding to the triggered second SR” and p8, last para “the maximum number of (NR) RLC retransmissions reached”), the second uplink transmission occurs before the uplink transmission (this is a design choice according to MPEP 2143(F)).
JP2020519140 does not specifically state but Kim, in the same field of endeavor of 4/5G wireless communication (specified by 3GPP), discloses: transmitting, to the network node, one or more uplink Radio Link Control (RLC) Protocol Data Unit (RLC PDU) segments (p17, 1st para “… The MACs 1115 and 1130 are connected to several RLC layer devices configured in one terminal, and multiplex RLC PDUs to MAC PDUs and demultiplex RLC PDUs from MAC PDUs”). OOSA would have been motivated to apply the known technique of RLC PDU of Kim to the RLC transmission of JP2020519140 to yield predictable result of conducting RLC transmission according MPEP 2143(D).
Therefore, it would have been obvious to OOSA before the effective filing date of the application to combine JP2020519140 and Kim for the benefit of following industrial standard (p16, last para of Kim). 
As to claims 7 and 22, JP2020519140 discloses claims 6 and 21, and further discloses: receiving, from the network node, the control message based at least in part on the buffer status report (p19, 3rd para “… a scheduling request (SR) may be triggered if there are no uplink resources (eg, PUSCH and/or resources such as PUSCH) for the transmission of BSR”).
JP2020519140 does not specifically state but Kim, in the same field of endeavor of 4/5G wireless communication (specified by 3GPP), discloses: transmitting, to the network node, one or more uplink Radio Link Control (RLC) Protocol Data Unit (RLC PDU) segments (p17, 1st para “… The MACs 1115 and 1130 are connected to several RLC layer devices configured in one terminal, and multiplex RLC PDUs to MAC PDUs and demultiplex RLC PDUs from MAC PDUs”). OOSA would have been motivated to apply the known technique of RLC PDU of Kim to the RLC transmission of JP2020519140 to yield predictable result of conducting RLC transmission according MPEP 2143(D).
Therefore, it would have been obvious to OOSA before the effective filing date of the application to combine JP2020519140 and Kim for the benefit of following industrial standard (p16, last para of Kim). 
As to claim 9, JP2020519140 discloses claim 1, and is silent but Kim, in the same field of endeavor of 4/5G wireless communication (specified by 3GPP), discloses: receiving, from the network node, a paging message prior to receiving the control message, the paging message comprising a downlink data forwarding indication (p29, last para extending to p30 “The terminal 2001 in the dormant mode RRC_IDLE finds a suitable cell and camps at the base station 2003 (2005), and then accesses the base station 2003 through the RRC connection setting due to generation of data to be sent. (2010). In the dormant mode, data is not transmitted because the terminal is not connected to the network for power saving, etc., and transition to the connected mode (RRC_CONNECTED) is required for data transmission. In addition, the camping means that the terminal stays in the cell and monitors the paging message to determine whether data is transmitted in downlink. When the terminal succeeds in the access procedure to the base station 2003, the terminal is changed to the connected mode (RRC_CONNECTED) state, the terminal in the connected mode may perform data transmission and reception with the base station”; note that the second control message); and transmitting a second control message in response to the paging message, the second control message comprising a resume request message (p47, 2nd para from the bottom “The terminal transmits a Resume request message including the resume ID received in step 3010 based on the received uplink resource information (3050). The message may be a modified message of the RRCConnectionRequest message or a newly defined message (eg, an RRCConnectionResumeRequest (RRC connection resume request))”). OOSA would have been motivated to apply the known technique of Kim above to the known wireless system of JP2020519140 to yield predictable result of ensuring data communication according MPEP 2143(D).
Therefore, it would have been obvious to OOSA before the effective filing date of the application to combine JP2020519140 and Kim to ensure data transmission (p29-30 of Kim).
As to claims 11 and 27, JP2020519140 discloses claims 1 and 13, and is silent but Kim, in the same field of endeavor of 4/5G wireless communication (specified by 3GPP), discloses: a data size of the uplink transmission is greater than a data size of a system information broadcast transmission (p54, last para “… If the terminal has a larger size of data than the size of the transmission resources previously promised, the terminal may transmit a buffer status report (BSR) included in the data in order to receive an additional transmission resource from the base station”). OOSA would have been motivated to apply the known technique of Kim above to the known wireless system of JP2020519140 to yield predictable result of ensuring data delivery according MPEP 2143(D).
Therefore, it would have been obvious to OOSA before the effective filing date of the application to combine JP2020519140 and Kim for the benefit of ensuring data delivery (p54, last para of Kim).
As to claims 12 and 28, JP2020519140 discloses claims 1 and 13, and is silent but Kim, in the same field of endeavor of 4/5G wireless communication (specified by 3GPP), discloses: the control mode comprises a radio resource control inactive mode (p35, 2nd para from the bottom “… Therefore, in next-generation mobile communication systems, RRC Inactive mode or lightly-connected or lighted-connected mode can reduce the signaling procedure and enable fast connection and save terminal power like standby mode”). OOSA would have been motivated to apply the known technique of RLC PDU of Kim to the RLC transmission of JP2020519140 to yield predictable result of conducting RLC transmission according MPEP 2143(D).
Therefore, it would have been obvious to OOSA before the effective filing date of the application to combine JP2020519140 and Kim in order to “enable fast connection and save terminal power” (p35 of Kim).
As to claim 18, JP2020519140 discloses claim 13, and is silent but Kim, in the same field of endeavor of 4/5G wireless communication, discloses: transmitting, to an anchor network node, a request to retrieve a context associated with the UE (p58, 3rd para “The base station checks the terminal ID (Resume ID) and performs a procedure for retrieving the terminal context to a fixed base station or source base station (base station having a terminal context)”); and receiving, from the anchor network node, a response indicating a failure to retrieve the context associated with the UE, wherein transmitting the control message is based at least in part on the received response (p47, last para “the new base station performs a procedure for retrieving the UE context from the existing base station 3002 (Context Retrieve Procedure. 3055, 3060). If the procedure for retrieving the UE context fails, for example, if the fixed (or source) base station is not found or the UE fails to retrieve the service for some reason, such as the context of the UE does not exist, the base station replaces the RRCConnectionResume message in FIG. 29. As shown in FIG. 29, the RRCConnectionSetup message may be transmitted to the UE and the bearer setup procedure and the security setup procedure may fall back to the RRC connection setup procedure described with reference to FIG. 29, the security setup may be completed, and the UE may be sent in the RRC connection mode”). OOSA would have been motivated to apply the teaching of Kim above to the wireless system of JP2020519140 to yield predictable result of maintaining RRC connection according MPEP 2143(D).
Therefore, it would have been obvious to OOSA before the effective filing date of the application to combine JP2020519140 and Kim for the benefit of maintaining RRC connection (p47, last para of Kim).
As to claim 19, JP2020519140 discloses claim 18, and is silent but Kim, in the same field of endeavor of 4/5G wireless communication, discloses: wherein the request to retrieve the context associated with the UE comprises at least one of a PDCP PDU associated with a logical channel identifier, an indication of a subsequent uplink transmission, or a combination thereof segments (p17, 1st para “… The MACs 1115 and 1130 are connected to several RLC layer devices configured in one terminal, and multiplex RLC PDUs to MAC PDUs and demultiplex RLC PDUs from MAC PDUs”), or a combination thereof, wherein the control message comprises a contention resolution message and the uplink grant associated with the duration (p55, 1st para  “Accordingly, the base station can inform that contention resolution has been resolved by transmitting a terminal identifier together with an ACK in the message”). OOSA would have been motivated to apply the teaching of Kim above to the wireless system of JP2020519140 to yield predictable result of providing a contention resolution according MPEP 2143(D).
Therefore, it would have been obvious to OOSA before the effective filing date of the application to combine JP2020519140 and Kim for the benefit of providing a contention resolution (p55, 1st para of Kim).
As to claim 20, JP2020519140 discloses claim 18, and discloses wherein the response indicating the failure to retrieve the context associated with the UE comprises at least one of a radio resource control container (p14, 2nd para “Upon receiving the request from the station, the secondary base station creates (or determines that it does not have the resources available to create) the container that results in the configuration of the added serving cell for the UE”)
JP2020519140 is silent but Kim, in the same field of endeavor of 4/5G wireless communication, discloses: wherein the response indicating the failure to retrieve the context associated with the UE comprises a downlink Packet Data Convergence Protocol (PDCP) Protocol Data Unit (PDCP PDU) associated with a logical channel identifier (p40, 4th para “The order reordering function of the NR PDCP device refers to a function of reordering PDCP PDUs received from a lower layer based on a PDCP sequence number, and delivering data to an upper layer in a reordered order. It may include, and may include the ability to rearrange the order to record the missing PDCP PDUs, may include the ability to report the status of the missing PDCP PDUs to the transmitting side, missing PDCP PDUs It may include a function for requesting a retransmission for.”). OOSA would have been motivated to apply the teaching of Kim above to the wireless system of JP2020519140 to yield predictable result of fault recovery according MPEP 2143(D).
Therefore, it would have been obvious to OOSA before the effective filing date of the application to combine JP2020519140 and Kim for the benefit of fault recovery (p40 of Kim).
As to claim 23, JP2020519140 discloses claim 13, and is silent but Kim, in the same field of endeavor of 4/5G wireless communication, discloses: transmitting, to an anchor network node, a request to retrieve a context associated with the UE (p58, 3rd para “The base station checks the terminal ID (Resume ID) and performs a procedure for retrieving the terminal context to a fixed base station or source base station (base station having a terminal context)l”); the request comprising a downlink forwarding tunneling information (p26, last para extending to p27 “… a physical broadcast channel (PBCH) including system information, a master information block (MIB), or information (for example, downlink beam bandwidth, system frame number, etc.) necessary for a terminal to access a system is included”; note that downlink forwarding tunneling information is interpreted as DL control info since there is no specific definition of it in the specification); and receiving, from the anchor network node, a response indicating a failure to retrieve the context associated with the UE, wherein transmitting the control message is based at least in part on the received response (p47, last para “the new base station performs a procedure for retrieving the UE context from the existing base station 3002 (Context Retrieve Procedure. 3055, 3060). If the procedure for retrieving the UE context fails, for example, if the fixed (or source) base station is not found or the UE fails to retrieve the service for some reason, such as the context of the UE does not exist, the base station replaces the RRCConnectionResume message in FIG. 29. As shown in FIG. 29, the RRCConnectionSetup message may be transmitted to the UE and the bearer setup procedure and the security setup procedure may fall back to the RRC connection setup procedure described with reference to FIG. 29, the security setup may be completed, and the UE may be sent in the RRC connection mode”). OOSA would have been motivated to apply the teaching of Kim above to the wireless system of JP2020519140 to yield predictable result of maintaining RRC connection according MPEP 2143(D).
Therefore, it would have been obvious to OOSA before the effective filing date of the application to combine JP2020519140 and Kim for the benefit of maintaining RRC connection (p47, last para of Kim).
As to claim 24, JP2020519140 discloses claim 13, and is silent but Kim, in the same field of endeavor of 4/5G wireless communication, discloses: transmitting, to an anchor network node, a request to retrieve a context associated with the UE (p58, 3rd para “The base station checks the terminal ID (Resume ID) and performs a procedure for retrieving the terminal context to a fixed base station or source base station (base station having a terminal context)”); receiving, from the anchor network node, a response indicating the context associated with the UE; transmitting, to the anchor network node, the request for anchor relocation, the request for anchor relocation comprising a downlink forwarding tunneling information (p26, last para extending to p27 “… a physical broadcast channel (PBCH) including system information, a master information block (MIB), or information (for example, downlink beam bandwidth, system frame number, etc.) necessary for a terminal to access a system is included”; note that downlink forwarding tunneling information is interpreted as DL control info since there is no specific definition of it in the specification); and receiving, from the anchor network node, a response confirming the request for anchor relocation (p47, last para “the new base station performs a procedure for retrieving the UE context from the existing base station 3002 (Context Retrieve Procedure. 3055, 3060). If the procedure for retrieving the UE context fails, for example, if the fixed (or source) base station is not found or the UE fails to retrieve the service for some reason, such as the context of the UE does not exist, the base station replaces the RRCConnectionResume message in FIG. 29. As shown in FIG. 29, the RRCConnectionSetup message may be transmitted to the UE and the bearer setup procedure and the security setup procedure may fall back to the RRC connection setup procedure described with reference to FIG. 29, the security setup may be completed, and the UE may be sent in the RRC connection mode”). OOSA would have been motivated to apply the teaching of Kim above to the wireless system of JP2020519140 to yield predictable result of retrieving UE context according MPEP 2143(D).
Therefore, it would have been obvious to OOSA before the effective filing date of the application to combine JP2020519140 and Kim for the benefit of retrieving UE context (p47, last para of Kim).
As to claim 25, JP2020519140 discloses claim 14, and is silent but Kim, in the same field of endeavor of 4/5G wireless communication, discloses: transmitting, to an access and mobility management function (AMF) (p52, 2nd para “The base station receiving the message performs a procedure for setting a new terminal context with the MME or AMF and informs the terminal of the new terminal context (initial UE message and UE context setup, 3245 and 3250)”), a request for the security key based at least in part on a response confirming the request for anchor relocation; and receiving, from the AMF, the security key, wherein transmitting the control message is based at least in part on the received security key (p44, 2nd para “If it is determined that the UE determines to provide the requested service, the MME transmits an INITIAL CONTEXT SETUP REQUEST message to the base station (2925). The message includes information such as quality of service (QoS) information to be applied when setting a data radio bearer (DRB) and security related information (for example, a security key and a security algorithm) to be applied to the DRB”); and receiving, from the anchor network node, a response indicating a failure to retrieve the context associated with the UE, wherein transmitting the control message is based at least in part on the received response (p47, last para “the new base station performs a procedure for retrieving the UE context from the existing base station 3002 (Context Retrieve Procedure. 3055, 3060). If the procedure for retrieving the UE context fails, for example, if the fixed (or source) base station is not found or the UE fails to retrieve the service for some reason, such as the context of the UE does not exist, the base station replaces the RRCConnectionResume message in FIG. 29. As shown in FIG. 29, the RRCConnectionSetup message may be transmitted to the UE and the bearer setup procedure and the security setup procedure may fall back to the RRC connection setup procedure described with reference to FIG. 29, the security setup may be completed, and the UE may be sent in the RRC connection mode”). OOSA would have been motivated to apply the teaching of Kim above to the wireless system of JP2020519140 to yield predictable result of retrieving UE context according MPEP 2143(D).
Therefore, it would have been obvious to OOSA before the effective filing date of the application to combine JP2020519140 and Kim for the benefit of retrieving UE context (p47, last para of Kim).
Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over JP2020519140 in view of Chang (US 11039302 B2).
As to claims 10 and 26, JP2020519140 discloses claims 1 and 15, wherein the uplink grant associated with the duration comprises at least one of a semi-persistent uplink resource associated with the duration, a dedicated uplink resource associated with the duration, or a combination thereof (claim 4 “A base station, comprising: transmitting circuitry configured to transmit, to a user equipment (UE), a UECapabilityEnquiry message which is used to request UE capability information; receiving circuitry configured to receive a UECapabilityInformation message from the UE, the UECapabilityInformation message including information indicating that the UE supports a function of skipping uplink (UL) transmission for a Semi-Persistent Scheduling (SPS) uplink grant if there is no data for transmission, and information indicating whether the UE supports short interval SPS with an uplink SPS interval of 1 ms, 2 ms, 3 ms, 4 ms, or 5 ms; and the transmitting circuitry further configured to transmit a configuration to configure the UE to skip the SPS uplink grant when there is no data for transmission and to configure the UE with a short SPS interval in response to the UECapabilityInformation message indicating the UE supports the capability and short interval SPS”). OOSA would have been motivated to apply the teaching of Chang above to the wireless system of JP2020519140 to yield predictable result of saving power according MPEP 2143(D).
Therefore, it would have been obvious to OOSA before the effective filing date of the application to combine JP2020519140 and Chang for the benefit of saving power (claim 4 of Chang).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/           Primary Examiner, Art Unit 2462